MEMORANDUM

OBERDORFER, District Judge.
After briefing and extensive arguments in court and in telephone conferences, an October 19, 2000 Order granted plaintiffs motion for a preliminary injunction for reasons explained in an accompanying memorandum. An October 25, 2000 Amended Order set a $1,500 bond. The parties have now briefed plaintiffs motion for partial summary judgment and equitable relief, leaving the issue of plaintiffs de novo challenge to a Department of Justice decision concerning compensatory damages for future consideration. Compare Malcolm v. Federal Bureau of Investigation, Agency Complaint No. F-96-4828 (November 17, 1999), with Malcolm v. Federal Bureau of Investigation, Agency Complaint No. F-96-4828 (May 3, 1999). Nothing in the summary judgment pleadings effectively challenges the findings supporting the October 19, 2000 preliminary injunction or the reasons for it. Those findings and conclusions are hereby ratified. An accompanying order reiterates the preliminary injunction in final form.